      Case 1:14-md-02542-VSB-SLC Document 1219 Filed 01/15/21 Page 1 of 2




                                                                                      ALDO A. BADINI
                                                                                                   Partner
                                                                                           (212) 294-4601
                                                                                     ABadini@winston.com
January 15, 2021

VIA ECF

Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Master Docket No. 1:14-md-02542-VSB-SLC: Request to File Under Seal re Plaintiffs’
       Motion to Exclude the Proposed Testimony of Hon. Arthur Gajarsa (Ret.)

Dear Judge Broderick:

        I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) in accordance with Your Honor’s Individual Rules &
Practices in Civil Cases 5.B. to request leave to file under seal or to redact limited portions of the
Memorandum of Law in Support of Plaintiffs’ Motion to Exclude the Proposed Testimony of Hon.
Arthur Gajarsa (Ret.) and certain exhibits to the Declaration of Aldo A. Badini which will be filed
today, January 15, 2021.

       I enclose with this letter request an unredacted version of the memorandum of law in
support of the motion, with the portions requested to be sealed highlighted in yellow and green.

        TreeHouse requests that the yellow-highlighted language in the memorandum of law be
sealed because it quotes or paraphrases the Expert Report of Hon. Arthur Gajarsa (Ret.) that
Defendant Keurig Green Mountain, Inc. (“Keurig”) claims is Highly Confidential under the
Stipulated Amended Protective Order. See ECF No. 496.

        TreeHouse requests that the green-highlighted language in the memorandum of law be
sealed because it quotes or paraphrases exhibits that Keurig claims are covered by the attorney-
client privilege and is attempting to clawback and that Keurig also claims are Highly Confidential
under the Stipulated Amended Protective Order. See ECF No. 496.

       I also enclose unsealed versions of Exhibits B, I, and J to the Declaration of Aldo A. Badini.

        Accordingly, TreeHouse asks the Court to permit the motion and Exhibits B, I, and J to be
filed under seal.
    Case 1:14-md-02542-VSB-SLC Document 1219 Filed 01/15/21 Page 2 of 2



                                                                               January 15, 2021
                                                                                         Page 2


       In making this request, TreeHouse is not conceding that any of the information designated
as confidential by Keurig is in fact so, and TreeHouse reserves its rights to challenge such
designations at a later date.

       TreeHouse thanks the Court for its consideration.

                                                           Respectfully submitted,
                                                           By:    /s/ Aldo A. Badini
                                                                  Aldo A. Badini
                                                                  Winston & Strawn LLP
                                                                  200 Park Avenue
                                                                  New York, NY 10166
                                                                  (212) 294-6700
                                                                  abadini@winston.com

                                                           Counsel for Plaintiffs TreeHouse
                                                           Foods, Inc., Bay Valley Foods, LLC,
                                                           and Sturm Foods, Inc.
Enclosures
cc:    Counsel for All Parties (via ECF)
